            Case 3:19-cv-01810-VAB Document 97 Filed 03/17/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RAM D. GOPAL                                  :      CIVIL ACTION No. 3:19CV01810 (VAB)
     Plaintiff                                :
                                              :
       v.                                     :
                                              :
UNIVERSITY OF                                 :
CONNECTICUT, ET AL                            :
     Defendants                               :      MARCH 17, 2021

                 STIPULATION RE: MOTION FOR PROTECTIVE ORDER

       Following this Court’s March 16, 2021 ruling [Docket #96] on the Motion for Protective

Order. [Docket #92], granting it in part and denying it in part without prejudice to renew, the

parties have reached an agreement that will not necessitate a renewed motion.

       The Court’s ruling said:

       Consistent with the Court's "inherent authority to manage [its] docket and courtroom[ ] with
       a view toward the efficient and expeditious resolution of cases," Dietz v. Bouldin, 136 S.Ct.
       1885, 1892 (2016), the [90] motion to take a deposition from Amdur and Marsden is
       GRANTED, and the [92] motion for a protective order regarding the deposition of Kelly L.
       Bannister is GRANTED in part, and DENIED in part without prejudice to renewal. Given
       the number of depositions already permitted by the Court, the deposition of Ms. Bannister
       cannot be taken until all other depositions have been completed, and unless and until Mr.
       Gopal can make a more specific showing as to the necessity of this deposition. To the
       extent that Defendants wish to have Ms. Bannister attend the depositions of others on this
       case, Defendants must make more of a showing as to Ms. Bannister's position as "in-house
       counsel," Defendant's Reply Mem. at 3, or the appropriate party representative to attend
       depositions on the Defendants' behalf. See D.Conn.L.Civ.R. 30(a). As a result, the portion
       of the motion for a protective order is denied without prejudice to renewal.

Rather than submit a renewed motion for Defendant UConn’s in-house counsel to attend the

depositions as its representative, as Attorney Bannister has in numerous other matters, the parties

have reached an agreement as follows:

       1. Plaintiff consents to the attendance of Attorney Bannister at the depositions as the

            representative of the Defendant UConn.

       2. The Plaintiff will not take the deposition of former Professor James Marsden or

            Attorney Bannister.
           Case 3:19-cv-01810-VAB Document 97 Filed 03/17/21 Page 2 of 3



       3. The Defendants consent to the deposition of Sarah Chipman, Interim Associate Vice

           President of the Office of Institutional Equity (OIE).

       4. The parties will work together to schedule the depositions for mutually agreeable dates

           within the discovery deadline, and in the order requested by Plaintiff to the extent

           possible.

       Based on their agreement, the parties will not require further Court intervention in regard to

the motion for protective order.

                                                             DEFENDANTS,

                                                             WILLIAM TONG,
                                                             ATTORNEY GENERAL

                                                     By:     /s/ Nancy A. Brouillet
                                                             Nancy A. Brouillet
                                                             Assistant Attorney General
                                                             Federal Bar # ct03138
                                                             165 Capitol Avenue
                                                             Hartford, CT 06106
                                                             Tel: (860) 808-5340
                                                             Fax: (860) 808-5383
                                                             E-mail: Nancy.Brouillet@ct.gov




                                                                                                    2
          Case 3:19-cv-01810-VAB Document 97 Filed 03/17/21 Page 3 of 3




                                          CERTIFICATION

       I hereby certify that on March 17, 2021 a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                               /s/ Nancy A. Brouillet
                                                               Nancy A. Brouillet (#ct 03138)
                                                               Assistant Attorney General




                                                                                                        3
